DETAILED ACTION
1.	The Application filed on March 23, 2022 is acknowledged.
	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 7, 9-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Serra (US 2012/0118053 A1).  
Regarding claim 1, notes abstract, para. 0049-0054 and 0076-0081, Serra discloses a method for operating an internal combustion engine (1) having at least one injector (4) [abstract], the method comprising: evaluating different properties of the at least one injector (4) in a ballistic working range [the ballistic-operation area “B”] and in a linear working range [the linear operation area “D”]; dividing a total injection quantity (Q) of the injector (4) demanded in an operating cycle into a number of smaller, identical partial injection quantities (N) [para. 0049-0054 and 0076-0081]; implementing the number of smaller, identical partial injection quantities (N) as partial pulses [para. 0050-0054, 0076-0081 and Figure 8]; and implementing a correction of a fuel injection quantity based on pressure drops triggered by the partial pulses [para. 0012, 0049-0051, 0076-0081 and Figure 6].
Regarding claim 2, as discussed in claim 1; thus, Serra meets all of the claim limitations of the presently claimed invention with the exception of being silent with respect to detecting an error in an opening behavior of the injector in the ballistic working range of the injector.  However, from the Drawings of Serra, which describes: “the evaluation of the error ".epsilon." committed in the determination of the average quantity of fuel that is actually injected by a fuel injector 4 to be tested when it is opened for a test-actuation time "T" according to the number "S" of estimates that are executed (the error ".epsilon." is inversely proportional to the confidence index). It is observed that the error ".epsilon." is gradually reduced (i.e., the confidence index increases gradually) as the number of estimates "S" that are executed increases” [para. 0079].
Therefore, the disclosure of Serra is considered to inherently possess the claimed subject matters purposes.  Alternatively, it would have been obvious to one of ordinary skill in the art to have provided an optimal function for detecting an error in an opening behavior of the injector in the ballistic working range of the injector which would have been well-known in the art to be an automobile engineering design.  See also MPEP 2144.04. IV.A.
Regarding claims 3 and 4, as discussed in claims 1 and 2, further see para. 0083-0084.
Regarding claim 5, as discussed in claims 3 and 4; notes para. 0084 further teaches the pressure drop of a single fuel injector is determined as a difference between two pressure measurements, thus doubling the absolute error on the final result.
Regarding claim 7, see discussion in claim 2.
Regarding claims 9-12, see discussion in claims 1-5.
Regarding claim 13, Serra further teaches an ECU (9) configured for controlling the method as described in claim 1.
Regarding claims 14-17 and 19, see discussions in claims 2-5.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 

Allowable Subject Matter
6.	Claims 6, 8, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references, which have been cited in PTO-892, are required to be considered.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843. The examiner can normally be reached Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.H.H./
December 8, 2022
/Johnny H. Hoang/
Examiner, Art Unit 3747





/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        December 9, 2022